Title: To George Washington from Lewis Nicola, 12 August 1782
From: Nicola, Lewis
To: Washington, George


                  
                     Sr.
                     Fishkill 12th August 1782
                  
                  Lieut. Hall of the Invalid regt informs me he has some urgent business to transact at Danbury, which will require his attendance for four days, if granting him permission be agreable to your Excellency, I do not see any business here that will require his presence.  I have the honour to assure you I am with respect Your Excellencies Most obedt Servt
                  
                     Lewis Nicola Col. Inv.
                  
               